Citation Nr: 1622726	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the left and right upper extremities, to include as due to exposure to herbicides or as secondary to diabetes mellitus, type 2.  

4.  Entitlement to service connection for peripheral neuropathy of the left and right lower extremities, to include as due to herbicide exposure or as secondary to diabetes mellitus, type 2.  

5.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

6.  Entitlement to an evaluation in excess of 40 percent for service-connected lumbosacral strain with degenerative disc disease.

7.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

8.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and San Diego, California, respectively.  Jurisdiction of the claims resides with the RO in San Diego, California.

In an August 2014 medical opinion, Dr. HS opined the Veteran was unable to secure and follow substantially gainful employment due to his lumbar spine disability.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not part of VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand regarding all claims on appeal is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2) (2015).  In May 2010, VA received a letter from a private law firm that indicated it was representing the Veteran in a claim for Social Security Benefits.  This is evidence of a claim for disability benefits before the SSA.  It does not appear any attempts to obtain these records have been made. Accordingly, remand is necessary in order to obtain any outstanding relevant SSA records.  

Second, the Board finds that a VA examination is warranted for the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has complained of gastrointestinal symptoms throughout the course of the claim and appeal period.  Next, the Veteran's service treatment records document treatment for bloody stools in August 1967 and gastroenteritis in April 1968.  The Board finds that remand is required to obtain an opinion addressing whether the Veteran has a current gastrointestinal disorder that is related to his in-service symptoms.  

Third, the Board also finds an updated examination is necessary for the Veteran's claim of entitlement to increased evaluations for a lumbar spine disability and left lower extremity radiculopathy.  In the September 2014 appellate brief, the Veteran's representative cited to an August 2014 opinion from Dr. H.S. that seemingly suggested a worsening in the Veteran's lumbar spine condition.  The most recent VA examination was in November 2013.  Accordingly, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Fourth, and finally, remand is required regarding the claim for TDIU for development and adjudication.  As noted in the Introduction, the Veteran contends he is unable to work in any capacity due to his service-connected lumbar spine disability.  Therefore, the AOJ should develop and adjudicate the Veteran's claim for entitlement to a TDIU. See Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed gastrointestinal disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify any gastrointestinal disorders the Veteran has had since he filed his claim of entitlement to service connection for a gastrointestinal disorder, to include ulcers and infections, in August 2008.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) August 1967 service treatment record that documents the Veteran's complaints of bloody stools; 2) April 1968 service treatment record documenting treatment for acute gastroenteritis.

5.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected lumbar spine disability and associated left lower extremity radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must describe the following: 1) the symptoms and functional impairment of the service-connected disability; 2) the impact of the Veteran's low back disability on his employment and activities of daily life; and 3) the severity of any associated neurologic abnormalities, including radiculopathy.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  Develop and adjudicate the Veteran's claim of entitlement to a TDIU.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, obtain a social and occupational survey, and/or refer the case to the Director of Compensation and Pension Service as is deemed necessary.

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

